DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 12, 14-17, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0044590 A1 [Trapani] in view of US 2008/0056933 A1 [Moore].

Regarding Claim 1:
Trapani teaches an apparatus (abstract), comprising: 
a lamp configured to emit ultraviolet light (abstract, para 25), wherein the apparatus is configured such that ultraviolet light emitted from the lamp is projected exterior to the apparatus (para 9); 
a mobile carriage supporting the lamp (Fig. 1 (11), para 25); 
a push/pull handle extending from an exterior surface of the mobile carriage (as shown in Fig. 1), 
wherein an uppermost surface of the push/pull handle is arranged at an elevation lower than an uppermost surface of the lamp (as shown in Fig. 1); 
wheels arranged along a bottom of the mobile carriage (as shown in Fig. 1); and
a processor (para 25 –controlling computer); and 
a storage medium having program instructions which are executable by the processor (para 25) for:
receiving data regarding the characteristics of the room or area (para 25-data from sensors);
determining, based on the data, one or more operating parameters for the apparatus to perform a disinfection process in the room or area (paras 29-31).

However, Trapani fails to teach:
that the lamp is a discharge lamp; 
a motor to provide automated mobility of the apparatus across at least a part of a room or area in which the apparatus is arranged; 
or that the storage medium includes instructions for activating the motor such that the apparatus is moved within the room or area while the lamp is emitting ultraviolet light. 

Moore teaches a UV sterilizing apparatus (abstract) including 
a UV discharge lamp (para 33)
a motor to provide automated mobility of the apparatus across at least a part of a room or area in which the apparatus is arranged (paras 35-36); 
a processor (Fig. 2 (213)); and 
a storage medium (Fig. 2 (213)) having program instructions which are executable by the processor for:
activating the motor such that the apparatus is moved within the room or area while the one or more lamps are emitting ultraviolet light (para 35, claim 40 – “the robot’s sterilization activity movement” indicates that the UV sterilizing robot irradiates the room while moving. Para 98 also speaks to this practice with respect to moving to or away from beacons.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add motor and control thereof of Moore to Trapani. One would have been motivated to do since this would allow the device to clean a room autonomously and in a preferred fashion (Moore paras 35, 98).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the generic UV lamp of Trapani with the UV mercury discharge lamp of Moore. One would have been motivated to do since Moore demonstrates that the lamp effectively produces sterilizing UV light.

Regarding Claim 3:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the lamp is a mercury vapor lamp (Moore para 33).

Regarding Claim 4:
The modified invention of claim 1 teaches the apparatus of claim 1, but fails to specify that the lamp is spaced inward from a closest outer peripheral edge of the mobile carriage by a distance greater than three times a width of the lamp. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the only difference between the claimed lamp position and the lamp position in Trapani is the claimed recitation of relative dimensions. In particular, the difference lies in the distance from the edge of the mobile carriage to the lamp in units of lamp width. No claim is made to the lamp’s width, so the claimed distance could be quite extensive.  Both devices perform the same function of UV sterilization and both devices place the UV lamp inside the perimeter of the mobile carriage. There is no indication is the written description that the claimed device would perform differently than the prior art device because of the claimed spacing.  Thus, it would have been obvious to one of ordinary skill in the art before the effective time of filing to modify Trapani such that the lamp is spaced inward from a closest outer peripheral edge of the mobile carriage by a distance greater than three times a width of the lamp.
Furthermore, Trapani, at Fig. 1, appears to demonstrate that the lamps are spaced inward from a closest outer peripheral edge of the mobile carriage by a distance greater than three times a width of the lamp. It would have been obvious to one of ordinary skill in the art before the effective time of filing to build the above modified invention having the relative dimensions shown in the drawings. 

Regarding Claim 5:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the apparatus is configured such that the lamp is moveable but not moveable beyond vertical planes aligned with a casing of the mobile carriage (the lamp of Trapani is moveable because the entire apparatus is moveable. Further, the lamp is secured vertically inside the bounds of the carriage, so it is not moveable beyond vertical planes aligned with the casing the mobile carriage). 

Regarding Claim 6:
The modified invention of claim 1 teaches the apparatus of claim 1, but fails to teach that the apparatus further comprises an ultrasonic sensor or an ultraviolet light sensor, wherein the apparatus is configured to navigate the apparatus through the room or area using information obtained from the ultrasonic sensor or the ultraviolet light sensor. 
Moore teaches a robot cleaner with a germicidal UV lamp, further comprising an ultrasonic sensor (para 93), wherein the apparatus is configured to navigate the apparatus through the room or area using information obtained from the ultrasonic sensor or the ultraviolet light sensor (para 93).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the ultrasonic sensors for motion detection of Moore to the above modified invention. One would have been motivated to do since this would allow the device to detect and avoid humans (Moore para 93).

Regarding Claim 12:
Trapani teaches an apparatus, comprising: 
a lamp configured to emit ultraviolet light (abstract, para 25), wherein the apparatus is configured such that ultraviolet light emitted from the lamp is projected exterior to the apparatus (para 9); 
wheels arranged along a bottom of the apparatus (as shown in Fig. 1); and
a processor (para 25 –controlling computer); and 
a storage medium having program instructions which are executable by the processor (para 25)
However, Trapani fails to teach:
that the lamp is a discharge lamp; 
a motor to provide automated mobility of the apparatus across at least a part of a room or area in which the apparatus is arranged; 
or instructions which are executable by the processor for: 
activating the motor such that the apparatus is moved within the room or area while the lamp is emitting ultraviolet light; and 
altering a speed of the apparatus based on a map and ultraviolet light dose requirements for the room or area. 
Moore teaches a UV sterilizing apparatus (abstract) including 
a UV discharge lamp (para 33)
a motor to provide automated mobility of the apparatus across at least a part of a room or area in which the apparatus is arranged (paras 35-36); 
a processor (Fig. 2 (213)); and 
a storage medium (Fig. 2 (213)) having program instructions which are executable by the processor for activating the motor such that the apparatus is moved within the room or area while the lamp is emitting ultraviolet light (paras 35, 96-97, 118-119); and
altering a speed of the apparatus based on a map and ultraviolet light dose requirements for the room or area (para 98 – the apparatus reacts to the beacons to alter its speed. The locations of beacons are representative of the map of ultraviolet light dose requirements of the area upon which the alterations are based.). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add motor and control thereof of Moore to Trapani. One would have been motivated to do since this would allow the device to clean a room autonomously and in a preferred fashion (Moore paras 35, 98).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the generic UV lamp of Trapani with the UV mercury discharge lamp of Moore. One would have been motivated to do since Moore demonstrates that the lamp effectively produces sterilizing UV light.

Regarding Claim 14:
The modified invention of claim 12 teaches the apparatus of claim 12, wherein the lamp is a mercury vapor lamp (Moore para 33). 

Regarding Claim 15:
The modified invention of claim 12 teaches the apparatus of claim 12, further comprising a mobile carriage supporting the lamp (Trapani Fig. 1 (11)) and a push/pull handle extending from an exterior surface of the mobile carriage (as shown in Trapani Fig. 1). 

Regarding Claim 16:
The modified invention of claim 15 teaches the apparatus of claim 15, wherein an uppermost surface of the push/pull handle is arranged at an elevation lower than the uppermost surface of the lamp (as shown in Trapani Fig. 1).

Regarding Claim 17:
Trapani teaches an apparatus (abstract), comprising: 
one or more lamps configured to emit ultraviolet light (abstract, para 25), 
wherein the one or more lamps are arranged lengthwise perpendicular to a horizontal plane of the apparatus (as shown in Fig. 1), 
wherein the apparatus is configured such that ultraviolet light emitted from the one or more lamps is projected exterior to the apparatus to a region which encircles the apparatus (para 9), and 
wherein the ultraviolet light projected to the encircling region during an operation of the apparatus collectively occupies the entirety of the encircling region (the vertically arranged light source of Trapani is arranged in the same fashion as the light source of the instant invention, so it inherently has the same projection to the encircling region); 
wheels arranged along a bottom of the apparatus (as shown in Fig. 1);
a processor (para 25 –controlling computer); and 
a storage medium having program instructions (para 25 –controlling computer).
However, Trapani fails to teach:
that the lamp is a discharge lamp; 
a motor to provide automated mobility of the apparatus across at least a part of a room or area in which the apparatus is arranged; 
instructions which are executable by the processor for activating the motor such that the apparatus is moved within the room or area while the one or more lamps are emitting ultraviolet light. 
Moore teaches a UV sterilizing apparatus (abstract) including 
a UV discharge lamp (para 33)
a motor to provide automated mobility of the apparatus across at least a part of a room or area in which the apparatus is arranged (paras 35-36); 
a processor (Fig. 2 (213)); and 
a storage medium (Fig. 2 (213)) having program instructions which are executable by the processor for:
activating the motor such that the apparatus is moved within the room or area while the one or more lamps are emitting ultraviolet light (para 35, claim 40 –“the robot’s sterilization activity movement” indicates that the UV sterilizing robot irradiates the room while moving. Para 98 also speaks to this practice with respect to moving to or away from beacons.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add motor and control thereof of Moore to Trapani. One would have been motivated to do since this would allow the device to clean a room autonomously and in a preferred fashion (Moore paras 35, 98).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the generic UV lamp of Trapani with the UV mercury discharge lamp of Moore. One would have been motivated to do since Moore demonstrates that the lamp effectively produces sterilizing UV light.

Regarding Claim 19:
The modified invention of claim 17 teaches the apparatus of claim 17, wherein the one or more lamps comprise a mercury vapor lamp (Moore para 33). 

Regarding Claim 23:
The modified invention of claim 17 teaches the apparatus of claim 17, wherein the storage medium further comprises program instructions which are executable by the processor for mapping ultraviolet light doses in the room or area (Trapani paras 29-30 describe mapping doses using sensors placed at predetermined, i.e., mapped, positions) as the apparatus is moved within the room or area while the discharge lamp is emitting ultraviolet light (the sensors would receive the dosages irrespective of the movement of the apparatus, so the programmed instruction are effective for the condition of the apparatus moving, as well as for the condition of the apparatus being stationary).


Claims 2, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trapani in view of Moore as applied to claims 12 and 17, and further in view of US 2010/0078574 A1 [Cooper].

Regarding Claims 2, 13, and 18:
The modified inventions of claims 1, 12, and 17 teaches the apparatuses of claims 1, 12, and 17, but fail to specify that the lamp is a xenon flashlamp.  Cooper teaches using a Xenon flashlamp for providing ultraviolet radiation (paras 42, 51, 71, 88). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the Xenon flashlamp of Cooper as the UV source of the above modified inventions. One would have been motivated to do so because the xenon flashlamp would provide UV radiation effective for killing biological materials, i.e. sterilization (Cooper paras 42, 51, 71, 88).


Claims 7, 9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trapani in view of Moore, and further in view of US 6,656,424 B1 [Deal]

Regarding Claim 7:
Trapani teaches an apparatus (abstract), comprising: 
a lamp configured to emit ultraviolet light (abstract, para 25), wherein the apparatus is configured such that ultraviolet light emitted from the lamp is projected exterior to the apparatus (para 9); 
wheels arranged along a bottom of the mobile carriage (as shown in Fig. 1); and
a processor (para 25 –controlling computer); and 
a storage medium having program instructions which are executable by the processor (para 25).
However, Trapani fails to teach:
that the lamp is a discharge lamp; 
that an uppermost surface of the lamp is at least 36 inches above a floor of a room or area when the apparatus is arranged on the floor of the room or area.
a motor to provide automated mobility of the apparatus across at least a part of a room or area in which the apparatus is arranged; 
or that the storage medium includes instructions for activating the motor such that the apparatus is moved within the room or area while the lamp is emitting ultraviolet light. 

Moore teaches a UV sterilizing apparatus (abstract) including 
a UV discharge lamp (para 33)
a motor to provide automated mobility of the apparatus across at least a part of a room or area in which the apparatus is arranged (paras 35-36); 
a processor (Fig. 2 (213)); and 
a storage medium (Fig. 2 (213)) having program instructions which are executable by the processor for:
activating the motor such that the apparatus is moved within the room or area while the one or more lamps are emitting ultraviolet light (para 35, claim 40 - “the robot’s sterilization activity movement” indicates that the UV sterilizing robot irradiates the room while moving. Para 98 also speaks to this practice with respect to moving to or away from beacons.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add motor and control thereof of Moore to Trapani. One would have been motivated to do since this would allow the device to clean a room autonomously and in a preferred fashion (Moore paras 35, 98).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective time of filing to replace the generic UV lamp of Trapani with the UV mercury discharge lamp of Moore. One would have been motivated to do since Moore demonstrates that the lamp effectively produces sterilizing UV light.
Finally, Deal teaches a UV sterilizer holding the highest parts of its 48 inch bulbs at approximately 220 cm (~86 inches) above the floor (2:54-66 and see Figs. 1-3, which shows that the lamps have approximately the same height as stem (6)). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the approximately 220 cm upper lamp height of Deal in Trapani. One would have been motivated to do so since this such lamp placement allows for the effective sterilization of all exposed surfaces in a room (Deal 5:36-43). 

Regarding Claim 9:
The modified invention of claim 7 teaches the apparatus of claim 7, wherein the lamp is a mercury vapor lamp (Moore para 33).

Regarding Claim 11:
The modified invention of claim 7 teaches the apparatus of claim 7, wherein the program instructions are further executable by the processor for altering the speed of the apparatus based on a map and dose requirements for the room or area (Moore para 98 – the apparatus reacts to the beacons to alter its speed. The locations of beacons are the map of germicidal dose requirements of the area upon which the alterations are based.).  

Regarding Claim 20:
The modified invention of claim 17 teaches the apparatus of claim 17, but fails to teach that the one or more lamps are arranged in the apparatus such that uppermost surfaces of the one or more lamps are at least 36 inches above a floor of the room or area when the apparatus is arranged on the floor of the room or area.
Deal teaches a UV sterilizer holding the highest parts of its 48 inch bulbs at approximately 220 cm (~86 inches) above the floor (2:54-66 and see Figs. 1-3, which shows that the lamps have approximately the same height as stem (6)). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the approximately 220 cm upper lamp height of Deal in Trapani. One would have been motivated to do so since this such lamp placement allows for the effective sterilization of all exposed surfaces in a room (Deal 5:36-43).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Trapani in view Moore and Deal as applied above, and further in view of Cooper.

Regarding Claim 8:
The above modified invention teaches the apparatus of claim 7, but fails to specify that the lamp is a xenon flashlamp.  Cooper teaches using a Xenon flashlamp for providing ultraviolet radiation (paras 42, 51, 71, 88). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the Xenon flashlamp of Cooper as the UV source of the above modified invention. One would have been motivated to do so because the xenon flashlamp would provide UV radiation effective for killing biological materials, i.e. sterilization (Cooper paras 42, 51, 71, 88).

Claims 10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Trapani in view Moore and Deal as applied above, and further in view of US 2004/0175290 A1 [Scheir].

Regarding Claim 10:
The modified invention of claim 7 teaches the apparatus of claim 7, but fails to teach that the apparatus further comprises a reflector assembly configured to redirect ultraviolet light emitted from the lamp to a region exterior to the apparatus between approximately 2 feet and approximately 4 feet from the floor of the room or area in which the apparatus is arranged.  
Scheir teaches placing a reflector above or next to a germicidal ultraviolet light (Fig. 1a (130), Fig. 2 (230), para 37). The UV light of the modified invention of claim 7 is approximately 86 inches above the floor. See above rejection of claim 7. Placing the reflector of Scheir above or next to the 48 inch long UV source of the modified invention, with a peak height of around 86 inches, would entail a placing the reflector in a position where the reflected UV light is redirected to a region between two and four feet from the floor. This is because the reflector would redirect light towards, and through, the claimed region. 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the reflector of Scheir to the modified invention of claim 7. One would have been motivated to do so since this would allow the user to project the light to a desired location (Scheir para 37).

Regarding Claim 21:
The modified invention of claim 7 teaches the apparatus of claim 7, wherein the discharge lamp is one of multiple discharge lamps of the apparatus that are configured to emit ultraviolet light (as shown in Trapani Fig. 1 wherein multiple vertically disposed UV lamps are shown).
However, Trapani fails to teach that the apparatus further includes multiple reflectors respectively disposed adjacent a different discharge lamp of the multiple discharge lamps to redirect ultraviolet light emitted therefrom
Scheir teaches placing a reflector along a longitudinal length of a germicidal ultraviolet light (Fig. 1b (130), Fig. 2 (230), para 37). Placing a reflector of Scheir next to each UV source of the modified invention would entail a placing the reflector in a position where the reflected UV light is redirected to a desired region.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the reflector of Scheir to the modified invention of claim 7. One would have been motivated to do so since this would allow the user to project the light to a desired location (Scheir para 37).

Regarding Claim 22:
The modified invention of claim [21] teaches the apparatus of claim [21], wherein each of the multiple reflectors are aligned with a longitudinal dimension of its adjacently disposed discharge lamp. Scheir teaches placing a reflector along a longitudinal length of a germicidal ultraviolet light (Fig. 1b (130), Fig. 2 (230), para 37).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 recites, “program instructions which are executable by the processor for mapping ultraviolet light doses in the room or area as the apparatus is moved within the room or area while the discharge lamp is emitting ultraviolet light.” The applicant has not explained how this new claim limitation is supported. The specification notes, ‘An apparatus/system could "learn" a room through sensing in real time as it moved, mapping the received dose on each surface as it moved.’ First, this recitation, as well as the rest of the written description, fails to explicitly describe the claimed “program instructions.” Further, there is no description of an algorithm for accomplishing the claimed mapping functions. Rather, the specification recites a mapping function without describing how the mapping occurs. One of ordinary skill in the art would have had no evidence that the applicant had possession of the claimed “programmed instructions,” and could not have reasonably concluded that the applicant had possession of the same. As such, the claims are rejected as new matter, and more generally for failing the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 depends upon itself, and, as such, is indefinite. The claim will be examined as though it depended upon claim 21.

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive. 
Applicant argues that it would not have been obvious to automate the movement of Trapani because this would “invariably cause some areas to be underexposed, some areas to be overexposed, and the overall process to be longer.” Applicant asserts that given such a result, the proposed modification would make Trapani unsatisfactory for its intended purpose. This is not persuasive. Applicant has offered no evidence that underexposure or overexposure would necessarily result from a moving Trapani apparatus, rather, the applicant offers conclusions unsupported by evidence or reasoning. As such, there is no reason to believe that the Trapani would be negatively affected by the proposed automated movement.
Applicant asserts that the examiner has misinterpreted Moore, and that Moore does not teach a robot that sterilizes with UV as it moves. This is not persuasive. Applicant’s attention is drawn to paragraph 97, wherein it is noted that the robot’s movement may by paused in order to concentrate sterilizing activity. This recitation implies that the sterilizing activity, i.e. UV irradiation, is otherwise mobile. Regardless of how the invention of Moore was intended to operate, such a recitation at least suggests the claimed irradiation during movement.
Applicant argues that it would not have been obvious to add the reflectors of Scheir to Trapani. This is not persuasive. Trapani treats specific surfaces, see e.g., high-touch surfaces. See para 9. Using reflectors to eliminate useless illumination of surfaces of the apparatus would clearly expedite the treatment of such surfaces.
Applicant argues that the beacon based control of the sterilizing apparatus of Moore is not the claimed map. This is not persuasive. The instant disclosure only describes the map at issue in terms of how it is acquired, i.e. with sensors. See e.g. instant PgPub para 88. As such, the claimed map is construed in keeping with its broadest reasonable interpretation to mean an abstract representation of a part on an area. The beacons of Moore are placed in predetermined locations to represent the sterilization needs of different areas. That is to say that the beacons of Moore are placed in accordance with a map of an area’s sterilization needs. Moore’s use of the beacons to change speed, e.g., stopping, is a change in speed based on the map because it is a change in speed based on the beacons, which are representative of the map.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881